OFFICE   OF THE ATTORNEY GENERAL         OF TEXAS
                                    AUSTIN
 GROVER     SELLERS
 At-rowar   GENERAL



                                                                             ..

Mrs. B. B. Sapp
Director and Executive Secretary                  .
Teacher Retirement System of Texas
Aus tin, Texas
Dear, Mrs. Sapp:                 OpLnlon Ro. O-7173




         me the proper



                                               ofession   for   five



                                                 se she uas abse;t
                                                   six consecutive
                               oes she still     rctai.n membership
                               e-entered     the teachl.ng profes-
                               each four and one-half months of
                                         ‘..     -

                 Section 3(3    of the Teachers’ Retirement        Act (Artfcle
2922-l      V.   A. R. C. S.    provides in part as follows:
                                    .,
,                                                                               779


    Mrs. B. B. Sapp,       pa&e 2


                 “Should nny member l.n any period of six (6)
          ,consecutive  years aftor becoming a meuber be ab-
           sent from service more than five (5) years, or
           should he vithdrav his accumulated contributions;;
           or should he become a beneficiary,    or upon dcaih,
          he shall thereupon cease to be a member. f . .
                It  Is the general rule that pension statutes     are to
    .be liberally   construed.   (40 Am. Jur., Pensions, Section 4)
      The teachor in qucation was absent from the teaching profea-       ,’
      sion for five consecutive   years but returned to the profcs-
      slon on January 21 of the sixth year.      Since the Teacher Re-
      tirement Systen has ruled that four and one-half montiis con-
      stitute  a tenure year it 1s the opinion of this office      that
      the teacher in question was not absent from service      for more
      than five years and that she is still    a member of tho Teacher
      Retirement System,    Since the subject  of yo.ur inquiry returned
      to teaching on Jenuary 21 of the sixth year, in tima to teach
      a tenura year,’ she was abssnt from service    only five years,
                He trust    the above    fully   answers   your inquiry.
                                                 Very t.ruly yours




                                                      Robert   T. Donahue
                                                                Assistant

     RTD-bv
                                                                            .